  Case 19-19252          Doc 22       Filed 08/24/20 Entered 08/24/20 13:55:13                    Desc Main
                                        Document Page 1 of 3



                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                                                           Case No. 19-19252
         LUCAS STEVEN GRAY

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/09/2019.

         2) The plan was confirmed on 08/29/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/23/2020.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (09/01/2009)
 Case 19-19252            Doc 22      Filed 08/24/20 Entered 08/24/20 13:55:13                             Desc Main
                                        Document Page 2 of 3



Receipts:

           Total paid by or on behalf of the debtor                       $1,363.00
           Less amount refunded to debtor                                     $0.00

NET RECEIPTS:                                                                                                    $1,363.00



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $1,297.18
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                   $65.82
     Other                                                                              $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                $1,363.00

Attorney fees paid and disclosed by debtor:                             $50.00



Scheduled Creditors:
Creditor                                                Claim         Claim            Claim        Principal          Int.
Name                                    Class         Scheduled      Asserted         Allowed         Paid             Paid
ARS ACCOUNT RESOLUTION              Unsecured               397.00            NA              NA                0.00          0.00
ARS ACCOUNT RESOLUTION              Unsecured               925.00            NA              NA                0.00          0.00
CASH STORE                          Unsecured               528.00            NA              NA                0.00          0.00
CUBESMART                           Secured                   0.00            NA              NA                0.00          0.00
EPIC MOTORSPORTS INC                Unsecured             2,000.00            NA              NA                0.00          0.00
EPIC MOTORSPORTS INC                Secured               2,000.00            NA              NA                0.00          0.00
GREATER CHICAGO FINANCE             Unsecured             8,663.03       8,313.03        8,313.03               0.00          0.00
IL DEPT OF REVENUE                  Priority                   NA          581.10          581.10               0.00          0.00
IL DEPT OF REVENUE                  Unsecured                  NA           65.52           65.52               0.00          0.00
INTERNAL REVENUE SERVICE            Unsecured                  NA           87.00           87.00               0.00          0.00
INTERNAL REVENUE SERVICE            Priority                   NA          695.00          695.00               0.00          0.00
INTERNAL REVENUE SERVICE            Unsecured                 0.00            NA              NA                0.00          0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured               223.00         223.25          223.25               0.00          0.00
JON BOSWORTH                        Secured                   0.00            NA              NA                0.00          0.00
MEA ELK GROVE LLC                   Unsecured                  NA          744.00          744.00               0.00          0.00
TITLEMAX OF ILLINOIS                Secured               2,000.00            NA              NA                0.00          0.00
TITLEMAX OF ILLINOIS                Secured                    NA             NA              NA                0.00          0.00
VILLAGE OF BARTLETT                 Unsecured             1,000.00            NA              NA                0.00          0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 19-19252           Doc 22        Filed 08/24/20 Entered 08/24/20 13:55:13                      Desc Main
                                          Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                               $0.00                $0.00              $0.00
        Mortgage Arrearage                                             $0.00                $0.00              $0.00
        Debt Secured by Vehicle                                        $0.00                $0.00              $0.00
        All Other Secured                                              $0.00                $0.00              $0.00
 TOTAL SECURED:                                                        $0.00                $0.00              $0.00

 Priority Unsecured Payments:
         Domestic Support Arrearage                                   $0.00                 $0.00              $0.00
         Domestic Support Ongoing                                     $0.00                 $0.00              $0.00
         All Other Priority                                       $1,276.10                 $0.00              $0.00
 TOTAL PRIORITY:                                                  $1,276.10                 $0.00              $0.00

 GENERAL UNSECURED PAYMENTS:                                      $9,432.80                 $0.00              $0.00



 Disbursements:

          Expenses of Administration                                     $1,363.00
          Disbursements to Creditors                                         $0.00

 TOTAL DISBURSEMENTS :                                                                                   $1,363.00



         12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 08/24/2020                                  By: /s/ Tom Vaughn
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
